Exhibit 10.1

UNIVERSAL INSURANCE HOLDINGS, INC.

FORM OF INDEMNIFICATION AGREEMENT

This Agreement (“Agreement”) is made and entered into as of the 15th day of
November, 2012, by and between Universal Insurance Holdings, Inc., a Delaware
corporation (“Company”), and                                        
(“Indemnitee”).

RECITALS

A. The Board of Directors of the Company (“Board”) has determined that in order
to attract and retain qualified individuals (i) the Company may attempt to
maintain on an ongoing basis, at its sole expense, liability insurance to
protect persons serving the Company and its Subsidiaries from certain
liabilities, and (ii) that it is reasonable, prudent and necessary for the
Company contractually to obligate itself to indemnify and hold harmless, and to
advance expenses on behalf of, such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be adequately protected; and

B. This Agreement is in furtherance of the Company’s previous commitments and
resolutions and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder.

In consideration of the foregoing and the mutual covenants herein contained, and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereby agree as follows:

ARTICLE I

Certain Definitions

As used herein, the following words and terms shall have the following
respective meanings (whether singular or plural):

1. The terms “Beneficial Owner” and “Beneficial Ownership” shall have the
meanings set forth in Rule 13d-3 promulgated under the Exchange Act (as defined
below) as in effect on the date hereof.

2. “Bylaws” mean the Amended and Restated Bylaws of the Company, including all
amendments thereto.

3. “Change in Control” means the occurrence of any of the following events:

(i) Acquisition of Stock by Third Party. The acquisition after the date of this
Agreement by any Person of Beneficial Ownership of 25% or more of either (x) the
then outstanding shares of Common Stock of the Company (“Outstanding Company
Common



--------------------------------------------------------------------------------

Stock”), or (y) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (“Outstanding Company Voting Securities”); provided, however, that for
purposes of this Subparagraph (i), the following acquisitions shall not
constitute a Change of Control: (a) any acquisition directly from the Company,
(b) any acquisition by the Company, (c) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Person
controlled by the Company, or (d) any acquisition by any Person pursuant to a
transaction which complies with clauses (a), (b) and (c) of paragraph
(iii) below;

(ii) Change in Board of Directors. Members of the Incumbent Board cease to
constitute at least a majority of the members of the Board;

(iii) Corporate Transactions. Consummation of a reorganization, merger,
consolidation, sale or other disposition of all or substantially all of the
assets of the Company, or an acquisition of assets of another entity (“Business
Combination”), in each case, unless, following such Business Combination,
(a) all or substantially all of the Persons who were the Beneficial Owners of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination are the Beneficial Owners of,
directly or indirectly, more than 50% of the then outstanding shares of common
equity and the combined voting power of the then outstanding Voting Securities,
as the case may be, of the entity resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more Subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (b) no Person (excluding any employee benefit
plan (or related trust) of the Company or the entity resulting from such
Business Combination) is the Beneficial Owner, directly or indirectly, of 25% or
more of the then outstanding shares of common equity of the entity resulting
from such Business Combination or the combined voting power of the then
outstanding Voting Securities of such entity, except to the extent that such
ownership results solely from ownership of the Company that existed prior to the
Business Combination, and (c) at least a majority of the members of the board of
directors or other similar governing body of the entity resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination;

(iv) Liquidation. Either the (a) approval by the stockholders of the Company of
a complete liquidation or dissolution of the Company, or an agreement or series
of agreements for the sale or disposition by the Company of all or substantially
all of the Company’s assets (or, if such approval is not required, the decision
by the Board to proceed with such a liquidation, sale, or disposition in one
transaction or a series of related transactions), or (b) involuntary dissolution
of the Company mandated by a court or other governmental authority; or

(v) Other Events. The occurrence of any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or in response to any similar item on any similar schedule or form)
promulgated under the Exchange Act, whether or not the Company is then subject
to such reporting requirement.

 

2



--------------------------------------------------------------------------------

4. “Charter” means the Amended and Restated Certificate of the Corporation of
the Company, including all amendments thereto.

5. “Claim” means an actual or threatened claim or request for relief which was,
is or may be made by reason of anything done or not done by Indemnitee in, or by
reason of any event or occurrence related to, Indemnitee’s Corporate Status.

6. “Common Stock” means the Company’s common stock, par value $.01 per share,
and such other securities as may be substituted (or resubstituted) for such
Common Stock.

7. References to the “Company,” in connection with any merger or consolidation,
shall include not only the resulting or surviving company, but also any
constituent company or constituent of a constituent company, which, if its
separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees or agents. The intent of this
provision is that a person who is or was a director of such constituent company
after the date hereof or is or was serving at the request of such constituent
company as a director, officer, employee, trustee or agent of another company,
partnership, joint venture, trust, employee benefit plan or other Enterprise
after the date hereof, shall stand in the same position under this Agreement
with respect to the resulting or surviving company, as the person would have
under this Agreement with respect to such constituent company if its separate
existence had continued.

8. “Corporate Status” means the status of a person who is, becomes or was a
director, officer, trustee, partner, member, employee, agent, fiduciary or
similar functionary of the Company or is, becomes or was serving at the request
of the Company as a director, officer, partner, member, manager, venturer,
proprietor, trustee, employee, agent, fiduciary or similar functionary of
another Enterprise. For purposes of this Agreement, the Company agrees that
Indemnitee’s service on behalf of or with respect to any Subsidiary of the
Company shall be deemed to be at the request of the Company.

9. “DGCL” means the Delaware General Corporation Law and any successor statute
thereto, as either of them may from time to time be amended.

10. “Disinterested Director” with respect to any request by Indemnitee for
indemnification hereunder, means a director of the Company who at the time of
the vote is not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.

11. “Enterprise” shall mean the Company and any other corporation, constituent
corporation (including any constituent of a constituent) absorbed in a
consolidation or merger to which the Company (or any of its wholly-owned
Subsidiaries) is a party, limited liability company, partnership, joint venture,
trust, employee benefit plan, or other enterprise of which Indemnitee is or was
serving at the request of the Company as a director, officer, trustee, partner,
member, employee, agent, fiduciary or similar functionary.

12. “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

3



--------------------------------------------------------------------------------

13. “Expenses,” in all cases subject to their being reasonable, means and
includes (i) all attorneys’ fees and disbursements, retainers, accountant’s fees
and disbursements, private investigator fees and disbursements, court costs,
transcript costs, fees and expenses of experts, witness fees and expenses,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees and all other disbursements, costs or
expenses of the types customarily incurred in connection with prosecuting,
defending (including affirmative defenses and counterclaims), preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
participating in or preparing to participate in (including on appeal) a
Proceeding, and all interest or finance charges attributable to any thereof and
(ii) if any payments by the Company under this Agreement are determined to be
subject to any federal, state or local income or excise tax, (a) such amounts as
are necessary to place Indemnitee in the same after-tax position (after giving
effect to all applicable taxes) as Indemnitee would have been in had no such tax
been determined to apply to such payments, and (b) such amounts as are incurred
in connection with any appeal resulting from any Proceeding (as defined below),
including without limitation, the principal, premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond, or its
equivalent; provided, however, that Expenses shall not include amounts paid in
settlement by Indemnitee or the amount of judgments or fines against Indemnitee.

14. “Incumbent Board” means (i) the individuals who, as of the date of this
Agreement, constitute the Board and (ii) any other individual who becomes a
director of the Company after that date whose appointment or election to the
Board was approved by a vote of at least two-thirds of the directors then
comprising the Incumbent Board or a majority of the Company’s stockholders, but
excluding any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors, or other actual or threatened solicitation of proxies
or consents by or on behalf of a Person other than the Incumbent Board.

15. “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither contemporaneously is, nor in
the five (5) years theretofore has been engaged or solicited to represent:
(i) the Company or Indemnitee in any matter (other than as Independent Counsel
under this Agreement or similar agreements), (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder, or (iii) the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 5% or more of the combined voting power of the Company’s then
outstanding voting securities (other than, in each such case, with respect to
matters concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements). Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.

16. “Independent Directors” means the directors on the Board that are
independent directors as defined in Section 803 of the NYSE MKT Company Guide or
successor provision, or, if the Company’s Common Stock is not then quoted on the
NYSE MKT, that qualify as independent, disinterested, or a similar term as
defined in the rules of the principal securities exchange or inter-dealer
quotation system on which the Company’s Common Stock is then listed or quoted.

 

4



--------------------------------------------------------------------------------

17. “NYSE MKT” means the NYSE MKT LLC.

18. “Person” means any individual, entity or group (within the meaning of
Sections 13(d)(3) and 14(d)(2) of the Exchange Act).

19. “Potential Change in Control” shall be deemed to have occurred if (i) any
Person shall have announced publicly an intention to take or consider taking
actions to effect a Change in Control, or commenced any action (such as the
commencement of a tender offer for the Company’s Common Stock or the
solicitation of proxies for the election of any of the Company’s directors)
that, if successful, would reasonably be expected to result in the occurrence of
a Change in Control; (ii) the Company enters into an agreement or arrangement,
the consummation of which would result in the occurrence of a Change in Control;
or (iii) any other event occurs that the Board declares to be a Potential Change
of Control.

20. “Proceeding” means any threatened, pending or completed action, suit,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought in the right of the Company or otherwise, and
whether of a civil (including intentional or unintentional tort claims),
criminal, administrative, arbitrative, legislative or investigative (formal or
informal) nature, including any appeal therefrom in which Indemnitee was, is,
will or might be involved as a party, potential party, non-party witness or
otherwise by reason of the fact that Indemnitee is or was a director, officer,
employee or agent of the Company, by reason of any action (or failure to act)
taken by him or of any action (or failure to act) on his part while acting as a
director, officer, employee or agent of the Company, or by reason of the fact
that he is or was serving at the request of the Company as a director, officer,
trustee, general partner, managing member, employee or agent of any other
Enterprise, in each case whether or not serving in such capacity at the time any
liability or expense is incurred for which indemnification, reimbursement, or
advancement of expenses can be provided under this Agreement. If Indemnitee
believes in good faith that a given situation may lead to or culminate in the
institution of a Proceeding, this shall be considered a Proceeding under this
paragraph.

21. “Subsidiary” means, with respect to any Person, any corporation or other
entity of which a majority of the voting power of the voting equity securities
or equity interest is owned, directly or indirectly, by that Person or over
which that Person otherwise has effective control.

22. “Voting Securities” means any securities that vote generally in the election
of directors, in the admission of general partners, or in the selection of any
other similar governing body.

ARTICLE II

Services by Indemnitee

Indemnitee will serve or continue to serve as an executive officer or director
of the Company or its Subsidiary for so long as Indemnitee is duly elected or
appointed or until Indemnitee tenders his resignation or is terminated by the
Company. Indemnitee may from time to time also agree to serve, as the Company
may request from time to time, in another capacity for the Company (including

 

5



--------------------------------------------------------------------------------

another officer or director position) or as a director, officer, partner,
member, manager, venturer, proprietor, trustee, employee, agent, fiduciary or
similar functionary of another Enterprise. Indemnitee and the Company each
acknowledge that they have entered into this Agreement as a means of inducing
Indemnitee to serve, or continue to serve, the Company in such capacities.
Indemnitee may at any time and for any reason resign from such position or
positions (subject to any other contractual obligation or any obligation imposed
by operation of law). Nothing contained in this Agreement shall be construed as
giving Indemnitee any right to be retained in the employment of the Company or
any of its Subsidiaries or affiliated entities.

ARTICLE III

Indemnification

Section 3.1 General. Subject to the provisions set forth in Article IV, the
Company shall indemnify, and advance Expenses to, Indemnitee to the fullest
extent permitted by applicable law in effect on the date hereof, and to such
greater extent as applicable law may hereafter from time to time permit. The
other provisions set forth in this Agreement are provided in addition to and as
a means of furtherance and implementation of, and not in limitation of, the
obligations expressed in this Article III.

Section 3.2 Additional Indemnity of the Company. Indemnitee shall be entitled to
indemnification pursuant to this Section 3.2 if, by reason of anything done or
not done by Indemnitee in, or by reason of any event or occurrence related to,
Indemnitee’s Corporate Status, Indemnitee is, was or becomes, or is threatened
to be made, a party to, or witness or other participant in any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor). Pursuant to this Section 3.2, Indemnitee shall be indemnified
against any and all Expenses, judgments, penalties (including excise and similar
taxes), fines and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of any such Expenses, judgments, penalties, fines and amounts paid in
settlement) actually and reasonably undertaken by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding or any Claim, issue or matter therein.
Notwithstanding the foregoing, the obligations of the Company under this
Section 3.2 shall be subject to the condition that no determination (which, in
any case in which Independent Counsel is involved, shall be in a form of a
written opinion) shall have been made pursuant to Article IV that Indemnitee
would not be permitted to be indemnified under applicable law. Nothing in this
Section 3.2 shall limit the benefits of Section 3.1, Section 3.3, or any other
Section in this Article III.

Section 3.3 Advancement of Expenses. The Company shall pay all Expenses
reasonably undertaken by, or in the case of retainers to be undertaken by, or on
behalf of Indemnitee (or, if applicable, reimburse Indemnitee for any and all
Expenses reasonably

 

6



--------------------------------------------------------------------------------

incurred by Indemnitee and previously paid by Indemnitee) in connection with any
Claim or Proceeding, whether brought by or in the right of the Company or
otherwise, in advance of any determination respecting entitlement to
indemnification pursuant to Article IV hereof (and shall continue to pay such
Expenses after such determination, and until it shall ultimately be determined
(in a final adjudication by a court from which there is no further right of
appeal or in a final adjudication of an arbitration pursuant to Section 5.1 if
Indemnitee elects to seek such arbitration) that Indemnitee is not entitled to
be indemnified by the Company against such Expenses) within thirty (30) days
after the receipt by the Company of (a) a written request from Indemnitee
requesting such payment or payments from time to time, whether prior to or after
final disposition of such Proceeding, and (b) a written affirmation from
Indemnitee of Indemnitee’s good faith belief that Indemnitee has met the
standard of conduct necessary for Indemnitee to be permitted to be indemnified
under applicable law. Any such payment by the Company is referred to in this
Agreement as an “Expense Advance.” In connection with any request for an Expense
Advance, if requested by the Company, Indemnitee or Indemnitee’s counsel shall
also submit an affidavit stating that the Expenses incurred were, or in the case
of retainers to be incurred are, reasonably incurred. Any dispute as to the
reasonableness of the incurrence of any Expense shall not delay an Expense
Advance by the Company, and the Company agrees that any such dispute shall be
resolved only upon the disposition or conclusion of the underlying Claim against
Indemnitee. The Company will be entitled to participate in the Claim or
Proceeding at its own expense. Indemnitee hereby undertakes and agrees that
Indemnitee will reimburse and repay the Company without interest for any Expense
Advances to the extent that it shall ultimately be determined (in a final
adjudication by a court from which there is no further right of appeal, or in a
final adjudication of an arbitration pursuant to Section 5.1, if Indemnitee
elects to seek such arbitration) that Indemnitee is not entitled to be
indemnified by the Company against such Expenses. Indemnitee shall not be
required to provide collateral or otherwise secure the undertaking and agreement
described in the prior sentence; provided, however, that the Company shall have
all the rights of a creditor in the event that the Company becomes entitled to
reimbursement of any Expense Advance.

Section 3.4 Indemnification for Additional Expenses. It is the intent of the
Company that, to the fullest extent permitted by law, Indemnitee not be required
to incur legal fees and other costs and expenses (of the types described in the
definition of Expenses in Article I) associated with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement by
litigation, arbitration or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Indemnitee
hereunder. The Company shall indemnify Indemnitee against any and all Expenses
and, if requested by Indemnitee, shall (within thirty (30) business days of that
request) advance those Expenses to Indemnitee, that are incurred by Indemnitee
in connection with any claim asserted against, or action brought by, Indemnitee
for (a) indemnification or an Expense Advance by the Company under this
Agreement or any other agreement or provision of the Charter or Bylaws of the
Company now or hereafter in effect relating to any Claim or Proceeding,
(b) recovery under any directors’ and officers’ liability insurance policies
maintained by the Company, or (c) enforcement of, or claims for breaches of, any
provision of this Agreement, in each of the foregoing situations, regardless of
whether the nature of the proceeding with respect to such matters is judicial,
by arbitration, or otherwise; provided, however, with respect to the foregoing
clauses (a), (b) and (c), if Indemnitee is not wholly successful on the
underlying claims, then

 

7



--------------------------------------------------------------------------------

such indemnification and advancement shall be only to the extent Indemnitee is
successful on such underlying claims or otherwise as permitted by law, whichever
is greater. To the extent that it is ultimately determined that Indemnitee is
not wholly successful on the underlying claims, the execution and delivery to
the Company of this Agreement shall constitute an undertaking providing that the
Indemnitee undertakes to repay the amounts advanced (without interest) to the
extent the Indemnitee is not successful on such underlying claims.

Section 3.5 Partial Indemnity. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties, and amounts paid in settlement of a Claim
or Proceeding but not, however, for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled. Moreover, notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any or all Claims or Proceedings, or in defense of any
issue or matter therein, including dismissal without prejudice, Indemnitee shall
be indemnified against all Expenses incurred in connection therewith.

ARTICLE IV

Procedure for Determination of Entitlement

to Indemnification

Section 4.1 Notification and Request by Indemnitee. Indemnitee agrees to notify
the Company promptly, but in no event more than thirty (30) days, in writing
upon being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or Claim that may be
subject to indemnification or hold harmless rights or Expense Advances
hereunder. The written notification shall include a description of the nature of
the Proceeding or Claim, the facts underlying the Proceeding or Claim and all
documentation related thereto. The failure of Indemnitee to so notify the
Company shall not relieve the Company of any obligation which it may have to the
Indemnitee under this Agreement, or otherwise, except to the extent that the
Company shall have been materially prejudiced as a direct result of such
failure. The Company shall promptly notify Indemnitee in writing as to the
pendency of any Proceeding or Claim that may involve a claim against Indemnitee
for which Indemnitee may be entitled to indemnification or hold harmless rights
or Expense Advances hereunder. To obtain indemnification under this Agreement,
Indemnitee shall submit to the Company a written request for the Company to
indemnify and hold harmless Indemnitee, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification following the final disposition of such Proceeding,
in accordance with this Agreement. Such request(s) may be delivered from time to
time and at such time(s) as Indemnitee deems appropriate in his sole discretion.
The Secretary or other officer of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that Indemnitee
has requested indemnification. Following such a written request for
indemnification by Indemnitee, the Indemnitee’s entitlement to indemnification
shall be determined according to Section 4.2.

 

8



--------------------------------------------------------------------------------

Section 4.2 Determination of Request. Upon written request by Indemnitee for
indemnification pursuant to Section 4.1 hereof, a determination, if required by
applicable law, with respect to whether Indemnitee is permitted under applicable
law to be indemnified, shall be made in accordance with the terms of
Section 4.4, in the specific case as follows:

(a) If a Potential Change in Control or a Change in Control shall have occurred,
by Independent Counsel (selected in accordance with Section 4.3) in a written
opinion to the Board, a copy of which opinion shall be delivered to Indemnitee,
unless Indemnitee shall request that such determination be made by the Board, or
a committee of the Board, in which case by the person or persons or in the
manner provided for in clause (i) or (ii) of Section 4.2(b) below; or

(b) If a Potential Change in Control or a Change in Control shall not have
occurred, (i) by the Board by a majority vote of the Disinterested Directors
even though less than a quorum of the Board, or (ii) by a majority vote of a
committee consisting of two (2) or more Disinterested Directors designated to
act in the matter by a majority vote of all Disinterested Directors, even though
less than a quorum of the Board, or (iii) if there are no Disinterested
Directors or, if such Disinterested Directors so direct, by Independent Counsel
in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee, with Independent Counsel being selected by a vote of the
Disinterested Directors as set forth in clauses (i) or (ii) of this
Section 4.2(b), or if such vote is not obtainable or such a committee of
Disinterested Directors cannot be established, by a majority vote of the Board,
or (iv) if Indemnitee and the Company agree, by the stockholders of the Company
in a vote that excludes the shares held by any interested shareholder.

If it is so determined that Indemnitee is permitted to be indemnified under
applicable law, payment to Indemnitee shall be made within thirty (30) days
after such determination. Nothing contained in this Agreement shall require that
any determination be made under this Section 4.2 prior to the disposition or
conclusion of a Claim or Proceeding against Indemnitee; provided, however, that
Expense Advances shall continue to be made by the Company pursuant to, and to
the extent required by, the provisions of Article III. Indemnitee shall
cooperate with the person or persons making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person
or persons upon reasonable advance request any documentation or information that
is not privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and is reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person or persons making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification), and the Company shall
indemnify and hold harmless Indemnitee therefrom.

Section 4.3 Independent Counsel. If a Potential Change in Control or a Change in
Control shall not have occurred and the determination of entitlement to
indemnification is to be made by Independent Counsel, the Independent Counsel
shall be selected by (a) a majority vote of the Disinterested Directors, even
though less than a quorum of the Board or (b) if there are no Disinterested

 

9



--------------------------------------------------------------------------------

Directors, by a majority vote of the Board, and the Company shall give written
notice to Indemnitee, within ten (10) days after receipt by the Company of
Indemnitee’s request for indemnification, specifying the identity and address of
the Independent Counsel so selected. If a Potential Change in Control or a
Change in Control shall have occurred and the determination of entitlement to
indemnification is to be made by Independent Counsel, the Independent Counsel
shall be selected by Indemnitee, and Indemnitee shall give written notice to the
Company, within ten (10) days after submission of Indemnitee’s request for
indemnification, specifying the identity and address of the Independent Counsel
so selected (unless Indemnitee shall request that such selection be made by the
Disinterested Directors or a committee of the Board, in which event the Company
shall give written notice to Indemnitee within ten (10) days after receipt of
Indemnitee’s request for the Board or a committee of the Disinterested Directors
to make such selection, specifying the identity and address of the Independent
Counsel so selected). In either event, (i) such notice to Indemnitee or the
Company, as the case may be, shall be accompanied by a written affirmation of
the Independent Counsel so selected that it satisfies the requirements of the
definition of “Independent Counsel” in Article I and that it agrees to serve in
such capacity and (ii) Indemnitee or the Company, as the case may be, may,
within seven (7) days after such written notice of selection shall have been
given, deliver to the Company or to Indemnitee, as the case may be, a written
objection to such selection. Any objection to the selection of Independent
Counsel pursuant to this Section 4.3 may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of the definition
of “Independent Counsel” in Article I, and the objection shall set forth with
particularity the factual basis of such assertion. If such written objection is
timely made, the Independent Counsel so selected may not serve as Independent
Counsel unless and until a court of competent jurisdiction (“Court”) has
determined that such objection is without merit. In the event of a timely
written objection to a choice of Independent Counsel, the party originally
selecting the Independent Counsel shall have seven (7) days to make an alternate
selection of Independent Counsel and to give written notice of such selection to
the other party, after which time such other party shall have five (5) days to
make a written objection to such alternate selection. If, within thirty
(30) days after submission of Indemnitee’s request for indemnification pursuant
to Section 4.1, no Independent Counsel shall have been selected and not objected
to, either the Company or Indemnitee may petition the Court for resolution of
any objection that shall have been made by the Company or Indemnitee to the
other’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the Court or by such other person as
the Court shall designate, and the person with respect to whom an objection is
so resolved or the person so appointed shall act as Independent Counsel under
Section 4.2. The Company shall pay any and all fees and expenses reasonably
incurred by such Independent Counsel in connection with acting pursuant to
Section 4.2, and the Company shall pay all fees and expenses reasonably incurred
incident to the procedures of this Section 4.3, regardless of the manner in
which such Independent Counsel was selected or appointed. Upon the due
commencement of any judicial proceeding or arbitration pursuant to Section 5.1,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

 

10



--------------------------------------------------------------------------------

Section 4.4 Presumptions and Effect of Certain Proceedings.

(a) Indemnitee shall be presumed to be entitled to indemnification under this
Agreement upon submission of a request for indemnification under Section 4.1,
and the Company shall have the burden of proof to overcome that presumption in
reaching a determination contrary to that presumption. Such presumption shall be
used by Independent Counsel (or other person or persons determining entitlement
to indemnification) as a basis for a determination of entitlement to
indemnification unless the Company provides information sufficient to overcome
such presumption by clear and convincing evidence or unless the investigation,
review and analysis by Independent Counsel (or such other person or persons)
convinces Independent Counsel by clear and convincing evidence that the
presumption should not apply. The failure of the Company (including by its
directors or Independent Counsel) to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct shall not be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.

(b) If the person or persons empowered or selected pursuant to Article IV to
determine whether Indemnitee is entitled to indemnification shall not have made
a determination within sixty (60) days after receipt by the Company of the
request by Indemnitee therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made, and Indemnitee, to the
fullest extent not prohibited by applicable law, shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact by Indemnitee necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a final judicial determination that any or all such
indemnification is expressly prohibited under applicable law; provided, however,
that such sixty (60) day period may be extended for a reasonable time, not to
exceed an additional thirty (30) days, if the person or persons making the
determination with respect to entitlement to indemnification in good faith
require such additional time to obtain or evaluate documentation and/or
information relating to such determination; and provided, further, that the
sixty (60) day limitation set forth in this Section 4.4(b) shall not apply, and
such period shall be extended as necessary, (A) if within thirty (30) days after
receipt by the Company of the request for indemnification under Section 4.1,
Indemnitee and the Company have agreed, and the Board has resolved to submit
such determination to the stockholders of the Company, pursuant to
Section 4.2(b), for their consideration at an annual meeting of stockholders to
be held within ninety (90) days after such agreement and such determination is
made thereat, or a special meeting of stockholders is called within thirty
(30) days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty (60) days after having been so
called and such determination is made thereat, or (B) if the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 4.2(a), in which case the applicable period shall be as set forth in
Section 5.1(c).

(c) The termination of any Proceeding, Claim, issue or matter, by judgment,
order, settlement (whether with or without court approval) or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly

 

11



--------------------------------------------------------------------------------

provided in this Agreement) by itself adversely affect the rights of Indemnitee
to indemnification or create a presumption that (i) Indemnitee failed to meet
any particular standard of conduct, (ii)Indemnitee had any particular belief, or
(iii) a court has determined that indemnification is not permitted by applicable
law. Indemnitee shall be deemed to have been found liable in respect of any
Claim, issue or matter only after Indemnitee shall have been so adjudged by the
Court after exhaustion of all appeals therefrom.

(d) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is based on the records or
books of account of the Enterprise, including financial statements, or on
information supplied to Indemnitee by the officers of the Enterprise in the
course of their duties, or on the advice of legal counsel for the Enterprise or
on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected with the reasonable care by the Enterprise. The provisions of this
Section 4.4(d) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

(e) The knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of the Enterprise shall not be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.

ARTICLE V

Certain Remedies of Indemnitee

Section 5.1 Indemnitee Entitled to Adjudication in an Appropriate Court. If
(a) a determination is made pursuant to Article IV that Indemnitee is not
entitled to indemnification under this Agreement; (b) there has been any failure
by the Company to make timely payment or advancement of any amounts due
hereunder (including, without limitation, any Expense Advances); or (c) the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 4.2 and such determination shall not have been made
and delivered in a written opinion within ninety (90) days after the latest of
(i) such Independent Counsel’s being appointed, (ii)the overruling by the Court
of objections to such counsel’s selection, or (iii) expiration of all periods
for the Company or Indemnitee to object to such counsel’s selection, Indemnitee
shall be entitled to commence an action seeking an adjudication in the Court of
Indemnitee’s entitlement to such indemnification or advancements due hereunder,
including, without limitation, Expense Advances. Alternatively, Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Indemnitee shall commence such action seeking
adjudication or an award in arbitration within 180 days following the date on
which Indemnitee first has the right to commence such action pursuant to this
Section 5.1, or such right shall expire. The Company agrees not to oppose
Indemnitee’s right to seek any such adjudication or award in arbitration and it
shall continue to pay Expense Advances pursuant to Section 3.3 until it shall
ultimately be determined (in a final adjudication by a court from which there is
no further right of appeal or in a final adjudication of an arbitration pursuant
to this Section 5.1 if Indemnitee elects to seek such arbitration) that
Indemnitee is not

 

12



--------------------------------------------------------------------------------

entitled to be indemnified by the Company against such Expenses. Except as set
forth herein, the provisions of Delaware law (without regard to its conflict of
laws rules) shall apply to any such arbitration. If Indemnitee commences a
judicial proceeding or arbitration pursuant to this Section 5.1, Indemnitee
shall not be required to reimburse the Company for any advances pursuant to
Section 3.3, until a final determination is made with respect to Indemnitee’s
entitlement to indemnification (as to which all rights of appeal have been
exhausted or lapsed).

Section 5.2 Adverse Determination Not to Affect any Judicial Proceeding. If a
determination shall have been made pursuant to Article IV that Indemnitee is not
entitled to indemnification under this Agreement, any judicial proceeding or
arbitration commenced pursuant to this Agreement shall be conducted in all
respects as a de novo trial or arbitration on the merits, and Indemnitee shall
not be prejudiced by reason of such initial adverse determination. In any
judicial proceeding or arbitration commenced pursuant to this Agreement,
Indemnitee shall be presumed to be entitled to indemnification or advancement of
Expenses, as the case may be, under this Agreement and the Company shall have
the burden of proof to overcome such presumption and to show by clear and
convincing evidence that Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.

Section 5.3 Company Bound by Determination Favorable to Indemnitee in any
Judicial Proceeding or Arbitration. If a determination shall have been made or
deemed to have been made pursuant to Article IV that Indemnitee is entitled to
indemnification, the Company (a) shall be irrevocably bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Article V and (b) shall be precluded from asserting that such determination
has not been made or that the procedure by which such determination was made is
not valid, binding and enforceable; provided, however, that the foregoing
clauses (a) and (b) and shall not be applicable in the event of (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
by Indemnitee necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification or (ii) a
prohibition of such indemnification under applicable law.

Section 5.4 Company Bound by the Agreement. The Company, to the fullest extent
not prohibited by applicable law, shall be precluded from asserting in any
judicial proceeding or arbitration commenced pursuant to this Article V that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable, and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.

Section 5.5 Disposition of Proceeding. Notwithstanding anything in this
Agreement to the contrary, no determination as to entitlement of Indemnitee to
indemnification under this Agreement shall be required to be made prior to the
final disposition of the Proceeding.

 

13



--------------------------------------------------------------------------------

ARTICLE VI

Contribution

Section 6.1 Contribution Payment. To the extent that the indemnification
provided for under any provision of this Agreement is determined (in the manner
hereinabove provided) not to be permitted under applicable law, then in the
event Indemnitee was, is, or becomes a party to or witness or other participant
in, or is threatened to be made a party to or witness or other participant in, a
Proceeding by reason of (or arising in part out of) Indemnitee’s Corporate
Status, the Company, in lieu of indemnifying Indemnitee, shall contribute to the
amount of any and all Expenses, judgments, fines, or penalties assessed against
or incurred or paid by Indemnitee on account of such Proceeding and to any and
all amounts paid in settlement of that Proceeding (including all interest,
assessments, and other charges paid or payable in connection with or in respect
of such Expenses, judgments, fines, penalties, or amounts paid in settlement)
for which such indemnification is not permitted (“Contribution Amounts”), in
such proportion as is appropriate to reflect the relative fault with respect to
the subject matter of the Proceeding giving rise to the Contribution Amounts of
Indemnitee, on the one hand, and of the Company and any and all other parties
(including officers and directors of the Company other than Indemnitee) who may
be at fault with respect to such matter (collectively, including the Company,
the “Third Parties”), on the other hand.

Section 6.2 Relative Fault. The relative fault of the Third Parties and
Indemnitee shall be determined (a) by reference to the relative fault of
Indemnitee as determined by the court or other governmental agency assessing the
Contribution Amounts or (b) to the extent such court or other governmental
agency does not apportion relative fault, by the Independent Counsel (or such
other party which makes a determination pursuant to Article IV) after giving
effect to, among other things, the relative intent, knowledge, access to
information, and opportunity to prevent or correct the subject matter of the
Proceedings and other relevant equitable considerations of each party. The
Company and Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 6.2 were determined by pro rata allocation
or any other method of allocation that does not take account of the equitable
considerations referred to in this Section 6.2.

ARTICLE VII

Miscellaneous

Section 7.1 Non-Exclusivity. The rights of Indemnitee to receive indemnification
and advancement of Expenses under this Agreement shall be in addition to, and
shall not be deemed exclusive of, any other rights Indemnitee shall have under
the DGCL or other applicable law, the Charter and/or Bylaws of the Company, any
other agreement, vote of stockholders or a resolution of directors, or
otherwise. No amendment, alteration or repeal of the Charter and/or Bylaws of
the Company or any provision thereof shall adversely affect Indemnitee’s rights
hereunder, and such rights shall be in addition to any rights Indemnitee may
have under the Charter and/or Bylaws and the DGCL or other applicable law. To
the extent that there is a change in the DGCL or other applicable law (whether
by statute or judicial decision) that allows greater indemnification by
agreement than would be afforded currently under the Company’s Charter and/or
Bylaws and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by virtue of

 

14



--------------------------------------------------------------------------------

this Agreement the greater benefit so afforded by such change. Any amendment,
alteration or repeal of the DGCL that adversely affects any right of Indemnitee
shall be prospective only and shall not limit or eliminate any such right with
respect to any Proceeding involving any occurrence or alleged occurrence of any
action or omission to act that took place before such amendment or repeal.

Section 7.2 Insurance and Subrogation.

(a) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, agents,
fiduciaries or similar functionaries of the Company or for individuals serving
at the request of the Company as directors, officers, partners, members,
venturers, proprietors, trustees, employees, agents, fiduciaries or similar
functionaries of another foreign or domestic corporation, partnership, limited
liability company, joint venture, sole proprietorship, trust, employee benefit
plan or other Enterprise, Indemnitee shall be covered by such policy or policies
in accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee, agent, fiduciary or similar
functionary under such policy or policies.

(b) In the event of any payment by the Company under this Agreement for which
reimbursement is available under any insurance policy or policies obtained by
the Company, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee under such insurance policy or
policies, who shall execute all papers required and take all action necessary to
secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights, provided that all
Expenses relating to such action shall be borne by the Company.

(c) If Indemnitee is a director of the Company, the Company will advise the
Board of any proposed material reduction in the coverage for Indemnitee to be
provided by the Company’s directors’ and officers’ liability insurance policy
and will not effect such a reduction with respect to Indemnitee without the
prior approval of at least 80% of the Independent Directors of the Company.

(d) If Indemnitee is a director of the Company during the term of this Agreement
and Indemnitee ceases to be a director of the Company for any reason, the
Company shall procure a run-off directors’ and officers’ liability insurance
policy with respect to claims arising from facts or events that occurred before
the time Indemnitee ceased to be a director of the Company and covering
Indemnitee, which policy, without any lapse in coverage, will provide coverage
for a period of five (5) years after the time Indemnitee ceased to be a director
of the Company and will provide coverage (including amount and type of coverage
and size of deductibles) that are substantially comparable to the Company’s
directors’ and officers’ liability insurance policy that was most protective of
Indemnitee in the twelve (12) months preceding the time Indemnitee ceased to be
a director of the Company; provided, however, that:

(i) this obligation shall be suspended during the period immediately following
the time Indemnitee ceases to be a director of the Company if and only so long
as the Company has a directors’ and officers’ liability insurance policy in
effect covering Indemnitee for such claims that, if it were a run-off policy,
would meet or exceed the foregoing standards,

 

15



--------------------------------------------------------------------------------

but in any event this suspension period shall end when a Change in Control
occurs; and

(ii) no later than the end of the suspension period provided in the preceding
clause (i) (whether because of failure to have a policy meeting the foregoing
standards or because a Change in Control occurs), the Company shall procure a
run-off directors’ and officers’ liability insurance policy meeting the
foregoing standards and lasting for the remainder of the five (5) period.

(e) Notwithstanding the preceding clause (d) including the suspension provisions
therein, if Indemnitee ceases to be an officer or a director of the Company in
connection with a Change in Control or at or during the one (1) year period
following the occurrence of a Change in Control, the Company shall procure a
run-off directors’ and officers’ liability insurance policy covering Indemnitee
that meets the foregoing standards in clause (d) and lasts for a five (5) year
period upon Indemnitee’s ceasing to be an officer or a director of the Company
in such circumstances.

Section 7.3 Self Insurance of the Company; Other Arrangements. The parties
hereto recognize that the Company may, but except as provided in Sections
7.2(c), 7.2(d) and 7.2(e) is not required to, procure or maintain insurance or
other similar arrangements, at its expense, to protect itself and any person,
including Indemnitee, who is or was a director, officer, employee, agent,
fiduciary or similar functionary of the Company or who is or was serving at the
request of the Company as a director, officer, partner, member, manager,
venturer, proprietor, trustee, employee, agent, fiduciary or similar functionary
of another foreign or domestic corporation, partnership, limited liability
company, joint venture, sole proprietorship, trust, employee benefit plan or
other Enterprise against any expense, liability or loss asserted against or
incurred by such person, in such a capacity or arising out of such person’s
Corporate Status, whether or not the Company would have the power to indemnify
such person against such expense or liability or loss.

Except as provided in Sections 7.2(c), 7.2(d) and 7.2(e) in considering the cost
and availability of such insurance, the Company (through the exercise of the
business judgment of its directors and officers) may, from time to time,
purchase insurance which provides for certain (a) deductibles, (b) limits on
payments required to be made by the insurer, or (c) coverage which may not be as
comprehensive as that previously included in insurance purchased by the Company
or its predecessors. In order to protect Indemnitee who would otherwise be more
fully or entirely covered under such policies, the Company shall, to the maximum
extent permitted by applicable law, indemnify and hold Indemnitee harmless to
the extent (i) of such deductibles or (ii) of amounts exceeding payments
required to be made by an insurer, if by reason of Indemnitee’s Corporate Status
Indemnitee is or is threatened to be made a party to any Proceeding. The
obligation of the Company in the preceding sentence shall be without regard to
whether the Company would otherwise be required to indemnify such officer or
director under the other provisions of this Agreement, or under any law,
agreement, vote of stockholders or directors or other arrangement. Without
limiting the generality of any provision of this Agreement, the procedures in
Article IV hereof shall, to the extent applicable, be used for determining
entitlement to indemnification under this Section 7.3.

 

16



--------------------------------------------------------------------------------

Section 7.4 Certain Settlement Provisions. The Company shall have no obligation
to indemnify Indemnitee under this Agreement for amounts paid in settlement of a
Proceeding or Claim without the Company’s prior written consent. The Company
shall not settle any Proceeding or Claim in any manner that would impose any
fine or other obligation on Indemnitee without Indemnitee’s prior written
consent. Neither the Company nor Indemnitee shall unreasonably withhold their
consent to any proposed settlement.

Section 7.5 Duration of Agreement. This Agreement shall continue for so long as
Indemnitee serves as a director, officer, employee, agent, fiduciary or similar
functionary of the Company or, at the request of the Company, as a director,
officer, partner, member, manager, venturer, proprietor, trustee, employee,
agent, fiduciary or similar functionary of another foreign or domestic
corporation, partnership, limited liability company, joint venture, sole
proprietorship, trust, employee benefit plan or other Enterprise, and thereafter
shall survive until and terminate upon the later to occur of: (a) the expiration
of ten (10) years after the latest date that Indemnitee shall have ceased to
serve in any such capacity; (b) one (1) year after the final termination of all
pending Proceedings in respect of which Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder and of any proceeding
commenced by Indemnitee pursuant to Article IV relating thereto; or (c) the
expiration of all statutes of limitation applicable to possible Claims arising
out of Indemnitee’s Corporate Status.

Section 7.6 Amendment. This Agreement may not be modified or amended except by a
written instrument executed by or on behalf of each of the parties hereto.

Section 7.7 Waivers. The observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against whom such waiver is to be asserted. Unless otherwise
expressly provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

Section 7.8 Entire Agreement. This Agreement and the documents expressly
referred to herein (including the Charter and Bylaws of the Company) constitute
the entire agreement between the parties hereto with respect to the matters
covered hereby, and any other prior oral or written understandings or agreements
with respect to the matters covered hereby, including without limitation any
prior indemnification agreements, are expressly superseded by this Agreement.

 

17



--------------------------------------------------------------------------------

Section 7.9 Severability. If any provision of this Agreement (including any
provision within a single section, paragraph or sentence) or the application of
such provision to any Person or circumstance, shall be judicially declared to be
invalid, unenforceable or void, such decision will not have the effect of
invalidating or voiding the remainder of this Agreement or affect the
application of such provision to other Persons or circumstances, it being the
intent and agreement of the parties that this Agreement shall be deemed amended
by modifying such provision to the extent necessary to render it valid, legal
and enforceable while preserving its intent, or if such modification is not
possible, by substituting therefor another provision that is valid, legal and
unenforceable and that achieves the same objective. Any such finding of
invalidity or unenforceability shall not prevent the enforcement of such
provision in any other jurisdiction to the maximum extent permitted by
applicable law.

Section 7.10 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given upon (a) transmitter’s confirmation of a
receipt of a facsimile or electronic mail transmission if during normal business
hours of the recipient, otherwise on the next business day, (b) confirmed
delivery of a standard overnight courier, or when delivered by hand or (c) the
expiration of five (5) business days after the date mailed by certified or
registered mail (return receipt requested), postage prepaid, to the parties at
the following addresses (or at such other addresses for a party as shall be
specified by like notice):

If to the Company, to it at:

Universal Insurance Holdings, Inc.

1110 West Commercial Boulevard

Fort Lauderdale, Florida 33309-3749

Attn: Chief Financial Officer

Facsimile: (954) 958-1202

If to Indemnitee, to Indemnitee at the address set forth on the signature page,

or to such other address, or to such other individuals as any party shall have
last designated by notice to the other parties. All notices and other
communications given to any party in accordance with the provisions of this
Agreement shall be deemed to have been given when delivered or sent to the
intended recipient thereof in accordance with and as provided in the provisions
of this Section 7.10.

Section 7.11 Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware without
regard to its conflict of laws rules. Except with respect to any arbitration
commenced by Indemnitee under Section 5.1, the Company and Indemnitee hereby
irrevocably and unconditionally (a) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Delaware Court and not in any other state or federal court in the United States
of America or any court in any other country; (b) consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement; (c) appoint
irrevocably, to the extent such party is not subject to service of process in
the State of Delaware, the Company’s agent for service of process in Delaware as
its agent in the State of Delaware as such party’s agent for acceptance of legal
process in connection with any such action

 

18



--------------------------------------------------------------------------------

or proceeding against such party with the same legal force and validity as if
served upon such party personally within the State of Delaware; Section 7.12
waive any objection to the laying of venue of any such action or proceeding in
the Delaware Court; and Section 7.13 waive, and agree not to plead or to make,
any claim that any such action or proceeding brought in the Delaware Court has
been brought in an improper or inconvenient forum, or is subject (in whole or in
part) to a jury trial.

Section 7.12 Certain Construction Rules.

(a) The article and section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. As used in this Agreement, unless otherwise
provided to the contrary, (i) all references to days shall be deemed references
to calendar days, and (ii) any reference to a “Section” or “Article” shall be
deemed to refer to a section or article of this Agreement. The words “hereof,”
“herein” and “hereunder” and words of similar import referring to this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” Unless otherwise specifically provided for herein, the term “or”
shall not be deemed to be exclusive. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.

(b) For purposes of this Agreement, references to “fines” shall include any
excise taxes assessed on a person with respect to any employee benefit plan;
references to “serving at the request of the Company” shall include any service
as a director, officer, employee, agent, fiduciary or similar functionary of the
Company which imposes duties on, or involves services by, such director,
nominee, officer, employee or agent with respect to an employee benefit plan,
its participants or beneficiaries; and a person who acted in good faith and in a
manner the person reasonably believed to be in the interests of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interest of the Company” for purposes of this
Agreement and the DGCL.

Section 7.13 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in two or more counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument, notwithstanding that both parties are not
signatories to the original or same counterpart.

Section 7.14 Certain Exclusions from Indemnification. The Company shall not be
obligated pursuant to the terms of this Agreement:

(a) To indemnify Indemnitee if (and to the extent that) a final decision by a
court or arbitration body having jurisdiction in the matter shall determine that
such indemnification is not lawful;

 

19



--------------------------------------------------------------------------------

(b) To indemnify Indemnitee for the payment to the Company of profits pursuant
to Section 16(b) of the Exchange Act, or Expenses incurred by Indemnitee for
Proceedings in connection with such payment under Section 16(b) of the Exchange
Act;

(c) To indemnify Indemnitee for any reimbursement of the Company by Indemnitee
of any bonus or other incentive-based or equity-based compensation, or of any
profits realized by Indemnitee from the sale of securities of the Company, as
required in each case under the Exchange Act (including any such reimbursements
that arise from an accounting restatement of the Company pursuant to Section 304
of the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley Act”) or Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act amending Section 10 of
the Exchange Act, or the payment to the Company of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act);

(d) To indemnify Indemnitee, except as otherwise provided in Section 3.4 and 3.5
hereof, prior to a Change in Control, in connection with any Proceeding (or any
part of any Proceeding) initiated by Indemnitee, including any Proceeding (or
any part of any Proceeding) initiated by Indemnitee against the Company or its
directors, officers, employees or other indemnitees, unless (i) the Board
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation, (ii) such Proceeding arises in connection with any counterclaim that
the Company or its directors, officers, employees or other indemnitees assert
against Indemnitee or any affirmative defense that the Company or its directors,
officers, employees or other indemnitees raise, which, by any doctrine of issue
or claim preclusion, could result in liability to Indemnitee, or (iii) the
Company provides the indemnification or hold harmless payment, in its sole
discretion, pursuant to the powers vested in the Company under applicable law;
or

(e) To make any payment to Indemnitee of amounts otherwise indemnifiable
hereunder, if and to the extent that Indemnitee has otherwise actually received
such payment under the Charter and/or Bylaws of the Company, or any insurance
policy, contract, agreement or otherwise.

Section 7.15 Indemnification for Negligence and Gross Negligence. Without
limiting the generality of any other provision hereunder, it is the express
intent of this Agreement that Indemnitee be indemnified and Expenses be advanced
regardless of Indemnitee’s acts of negligence or gross negligence to the extent
that indemnification and advancement of Expenses is allowed pursuant to the
terms of this Agreement and under applicable law.

Section 7.16 Mutual Acknowledgments. Both the Company and Indemnitee acknowledge
that in certain instances, applicable law (including applicable federal law that
may preempt or override applicable state law) or public policy may prohibit the
Company from indemnifying the directors, officers, employees, agents,
fiduciaries or similar functionaries of the Company under this Agreement or
otherwise. For example, the Company and Indemnitee acknowledge that the U.S.
Securities and Exchange Commission has taken the position that indemnification
of directors, officers and controlling Persons of the Company for liabilities
arising under

 

20



--------------------------------------------------------------------------------

federal securities laws is against public policy and, therefore, unenforceable.
Indemnitee understands and acknowledges that the Company has undertaken or may
be required in the future to undertake with the U.S. Securities and Exchange
Commission to submit the question of indemnification to a court in certain
circumstances for a determination of the Company’s right under public policy to
indemnify Indemnitee. In addition, the Company and Indemnitee acknowledge that
federal law prohibits indemnification for certain violations of the Employee
Retirement Income Security Act of 1974, as amended.

Section 7.17 Enforcement. The Company agrees that its execution of this
Agreement shall constitute a stipulation by which it shall be irrevocably bound
in any court or arbitration in which a proceeding by Indemnitee for enforcement
of Indemnitee’s rights hereunder shall have been commenced, continued or
appealed, that its obligations set forth in this Agreement are unique and
special, and that failure of the Company to comply with the provisions of this
Agreement will cause irreparable and irremediable injury to Indemnitee, for
which a remedy at law will be inadequate. As a result, in addition to any other
right or remedy Indemnitee may have at law or in equity with respect to breach
of this Agreement, Indemnitee shall be entitled to injunctive or mandatory
relief directing specific performance by the Company of its obligations under
this Agreement. The Company agrees not to seek, and agrees to waive any
requirement for the securing or posting of, a bond in connection with
Indemnitee’s seeking or obtaining such relief.

Section 7.18 Successors and Assigns.

(a) All of the terms and provisions of this Agreement shall be binding upon,
shall inure to the benefit of and shall be enforceable by the parties hereto and
their respective successors, permitted assigns, heirs, executors,
administrators, legal representatives. Indemnitee shall not assign or transfer
this Agreement or any rights hereunder.

(b) The Company shall require and cause any successor (whether direct or
indirect by Business Combination or otherwise) to all, substantially all or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

Section 7.19 Period of Limitations. No legal action shall be brought and no
cause of action shall be asserted by or on behalf of the Company or any
affiliate of the Company against Indemnitee or Indemnitee’s spouse, heirs,
executors, or personal or legal representatives after the expiration of one
(1) year from the date of discovery of the cause of action, and any claim or
cause of action of the Company or its affiliate shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within that one
(1) year period; provided, however, that for any claim based on Indemnitee’s
breach of fiduciary duties to the Company or its stockholders, the period set
forth in the preceding sentence shall be three (3) years instead of one
(1) year; and provided, further, that, if any shorter period of limitations is
otherwise applicable to any such cause of action, the shorter period shall
govern.

[SIGNATURE PAGE FOLLOWS]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

UNIVERSAL INSURANCE HOLDINGS, INC. By:     Name:   Bradley I. Meier Title:  
President and Chief Executive Officer

 

INDEMNITEE: By:     Name:     Address:    

 

22